DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, and 7-13, in the reply filed on March 7, 2022 is acknowledged.  Claims 3-6, 14, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claims 7, 8, and 9 are objected to because they include reference characters which are not enclosed within parentheses (i.e., a portion P).
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “wherein the mixture is heated to a temperature in a range of from 100 to 300 °C” is unclear.  In particular, “the mixture” appears to refer back to “a mixture comprising a source of YO2, optionally a source of X2O3, and a liquid solvent system” in step (i) of claim 1.  However, it appears that the reaction mixture in step (iii) of claim 1 is heated to a temperature within the claimed range.  The specification (at page 6, lines 12-15) states, 
“As to step (iii), the mixture is heated to a temperature preferably in the range of from 100 to 300° C…”.
In contrast, with respect to step (i), the specification (at page 7, lines 5-11) states,
“Preferably, prior to (ii) the mixture prepared in (i) is aged at a temperature in the range of from 40 to 120° C., more preferably from 50 to 110° C., more preferably from 60 to 105° C., more preferably from 70 to 100° C., more preferably from 75 to 95° C., and more preferably from 80 to 90° C. Preferably, in (i) and prior to (ii) the mixture prepared in (i) is not heated to a temperature of 40° C. or greater, more preferably of 35° C. or greater, more preferably of 30° C. or greater, wherein more preferably in (i) and prior to (ii) the mixture prepared in (i) is not subject to a heating step.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 7,008,610) in view of Hong et al. (KR 10-1399057 B1), hereafter referred to as “Hong (KR)”, and Hong et al. (US 2016/0001253), hereafter referred to as “Hong (US)”.
Regarding claims 1 and 2, Cao et al. discloses a process for preparing a zeolitic material having a framework structure comprising YO2 and optionally comprising X2O3, wherein Y is a tetravalent element and X is a trivalent element (i.e., a process for preparing a crystalline material having an AEI framework, wherein the composition of the material involves the molar relationship (n)X2O3:YO2, where X (if present) is a trivalent element such as aluminum, boron, iron, indium, and/or gallium, and where Y is a tetravalent element such as silicon, tin, titanium and/or germanium, see column 3, lines 15-52; column 4, lines 33-51), said process comprising:
(i) preparing a mixture comprising a source of YO2, optionally a source of X2O3, and a liquid solvent system (i.e., step (a), see column 3, lines 39-44; see also column 5, lines 24-51; see, e.g., EXAMPLE 1, at column 9, lines 39-60); 
	(ii) feeding the mixture prepared in (i) as a reaction mixture into a reactor (i.e., the resulting mixture was transferred to a Teflon®-lined pressure reactor, see EXAMPLE 1 at column 
(iii) heating the reaction mixture in the reactor to obtain a reacted mixture comprising the zeolitic material having a framework structure comprising YO2 and optionally comprising X2O3 (i.e., (i.e., step (b), see column 3, lines 45-50; e.g., the mixture was heated to 150 °C for 65 hours under slow rotation, see EXAMPLE 1 at column 9, lines 60-62; a range of suitable reaction temperatures and reaction times for producing the crystalline product are further described at column 5, line 64 to column 6, line 8); and
	(iv) collecting the reacted mixture obtained in (iii) from the reactor (i.e., step (c), see column 3, line 52; the reaction product is collected and the solids recovered by standard means, such as centrifugation or filtration, see column 6, lines 25-28; e.g., the reaction product is collected and the solid recovered by centrifuging, see EXAMPLE 1).
Cao et al. discloses that a suitable reactor may comprise, for example, a polypropylene jar or Teflon®-lined or stainless-steel autoclave, where the reaction is carried out at either static or stirred conditions under heating for an extended period of time that is sufficient for crystallization to occur (see column 5, line 64, to column 6, line 8).  
Cao et al., however, fails to disclose a Taylor-Couette reactor that produces an effluent of the reacted mixture, wherein the Taylor-Couette reactor comprises an inner cylinder and an outer cylinder which are coaxially aligned, and wherein the Taylor-Couette reactor has a rotor-stator set-up with the outer cylinder as a stator.
Hong (KR) discloses a process for mixing and reacting solid-liquid materials in a Taylor-Couette reactor (i.e., solid and liquid materials are mixed and reacted within a reaction chamber 611 of a Taylor-Couette reactor 60; see FIG. 2; machine translation), wherein the  comprises an inner cylinder (i.e., the cylinder of stirring axis 620) and an outer cylinder (i.e., the wall of cylinder 610) which are coaxially aligned, and the Taylor-Couette reactor has a rotor-stator set-up, with the outer cylinder as a stator (i.e., the cylinder of the stirring axis 620 rotates by means of a linked motor 630, while the wall of cylinder 610 is stationary; see translation at paragraph [0035]-[0036]).  The process further comprises heating the solid-liquid materials in the reactor 60 to obtain a reaction product (i.e., a thermal medium is circulated through a thermal medium filling chamber 614 to heat the reaction chamber 611 to a desired temperature; see translation of paragraphs [0039]-[0040]).
Hong (US) further discloses a process for preparing inorganic particles such as crystalline SiO2 particles (see paragraph [0019]; EXAMPLE 1), said process comprising: 
i) preparing a mixture comprising a source of SiO2 and a liquid solvent system (i.e., in a first reactor 60, e.g., a mixed solution containing ethanol, distilled water, and ammonia water from a first storage portion 10 and a TEOS solution from a second storage portion 20 are mixed and reacted to produce a mixture containing nuclei of SiO2; see FIG. 1; paragraphs [0035]-[0036], [0058], [0072]);
(ii) feeding the mixture prepared in (i) as a reaction mixture into a reactor (i.e., the mixture containing nuclei is then introduced into a second reactor 70 via a reactant inlet 72);
(iii) heating the reaction mixture in the reactor 70 to obtain a reacted mixture comprising crystalline SiO2 particles (i.e., the mixture containing nuclei is grown and crystallized in the second reactor 70 into crystalline silica particles, wherein the mixture can be heated by a heat exchanger material circulated through a heat exchanger material passage formed between an outer circumference and an inner circumference of a cylinder of the second reactor 70, see 
(iv) collecting the reacted mixture obtained in (iii) as an effluent from the reactor (i.e., a product stream from the second reactor 70 is discharged and collected in a solid-liquid separator portion 84; see paragraph [0050], [0051]);
wherein the reactor 70 is a Taylor-Couette reactor comprising an inner cylinder (i.e., a revolving body 82 driven by a driver portion 50) and an outer cylinder (i.e., a cylinder 80) which are coaxially aligned (i.e., “… the central axes are basically extending in the same length-wise direction”, see paragraph [0033]), the Taylor-Couette reactor having a rotor-stator set-up with the outer cylinder 80 as a stator (see, e.g., paragraphs [0010], [0018], [0033], [0034], [0040], [0041]; a figure showing these elements appears to be missing).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a Taylor-Couette reactor for the reactor in the process for preparing a zeolitic material of Cao et al. because a Taylor-Couette reactor provides uniform mixing, enables a shortening of the reaction time, and is able to rapidly produce particles having a uniform-size distribution, as taught by Hong (KR) (see translation of paragraphs [0022], [0037]), and a Taylor-Couette reactor was shown to have specific utility for producing similar materials, e.g., inorganic particles such as crystalline SiO2 particles, wherein the Taylor-Couette reactor induces a uniform mixing of the reactants and is able to continuously and rapidly produce an effluent containing relatively uniform particles of similar size and high purity in comparison to conventional reactors, as taught by Hong (US) (see paragraphs [0002], [0006], [0008], [0041], [0090]-[0093], TABLE 2).
Regarding claim 7, Hong (US) discloses that the inner cylinder of the Taylor-Couette 50 comprising a change-speed mixing motor (see paragraph [0038]-[0039]).  Hong (US) further discloses that when the angular speed of the inner cylinder is low, laminar Couette flows are produced, and when the angular speed of the inner cylinder is increased, Taylor vortex flows are formed in a regular ring arrangement along the axial direction of the reactor (see paragraph [0040]).  Therefore, the limitation that the flow regime in at least a portion of a volume of the reactor is laminar does not confer patentability to the claim because the precise flow regime selected would have been considered a result effective variable by one having ordinary skill in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the speed of rotation of the inner cylinder in the Taylor-Couette reactor in the modified process of Cao et al. to generate the desired flow (i.e., laminar flow) in at least a portion of a volume of the reactor, and thereby obtain a desired degree of mixing of the reaction mixture in the preparation of a given zeolitic material. 
Regarding claim 8, the same comments from the rejection of claim 7 apply.  Also, as well-known in the art, at low Reynolds numbers (Re), the flow is dominated by laminar flow, and at high Reynolds numbers, the flow is dominated by turbulent flow.  Therefore, the limitation that the Reynolds number in at least a portion of a volume of the reactor is 2,500 or less does not confer patentability to the claim because the precise Reynolds number selected would have been considered a result effective variable by one having ordinary skill in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the speed of rotation of the inner 
Regarding claim 9, the same comments from the rejection of claim 8 apply.  It is further noted that the Taylor number (Ta) is a function of the Reynolds number (Re).  Therefore, the limitation, Ta ≤ (1.52 · Re) + n, where n ≤ 102, does not confer patentability to the claim because the precise Taylor number selected would have been considered a result effective variable by one having ordinary skill in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the speed of rotation of the inner cylinder in the Taylor-Couette reactor in the modified process of Cao et al. to generate the desired flow (i.e., Ta) in at least a portion of a volume of the and thereby obtain a desired degree of mixing of the reaction mixture in the preparation of a given zeolitic material. 
Regarding claim 10, Cao et al. discloses that a suitable temperature for heating the reaction mixture can range from about 135 °C to about 175 °C (see column 5, line 67, to column 6, line 2), such as a temperature of 150 °C (see EXAMPLE 1).  The disclosed temperatures lie within the claimed temperature range.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to heat the reaction mixture to a temperature in a range of from 100 °C to 300 °C in the modified process of Cao et al.
Regarding claim 12, Cao et al. discloses that the reaction mixture is heated under autogenous pressure (see Example 1; the reaction mixture is heated inside a pressure reactor for 65 hours; one of ordinary skill in the art recognizes this to be heating conducted under 
	Regarding claim 13, Hong (US) discloses that the Taylor-Couette reactor enables the continuous and rapid production of particles comprising relatively uniform particles of similar size (see paragraph [0093], Table 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to conduct the modified process of Cao et al. in a continuous mode.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 7,008,610) in view of Hong (KR) and Hong (US), as applied to claim 1 above, and further in view of Hong (US 2018/0287151), hereafter referred to as “Hong (US ‘151)”.
The combination of Cao et al., Hong (KR), and Hong (US) fails to disclose that a volume of the reactor is in a range of from 5 cm3 to 1 m3.
Hong (US ‘151) discloses a Taylor-Couette reactor (i.e., a reactor 1, see FIG. 1, paragraph [0028]) comprising an inner cylinder (i.e., an inner cylinder having a stirring rod 31 rotated by a motor shaft 22 of a stirring motor 21) and an outer cylinder (i.e., a non-rotatable cylinder 11) which are coaxially aligned, wherein the reactor has a rotor-stator set-up, with the outer cylinder 11 as a stator.  The volume of the reactor (i.e., when interpreted as the volume of a reaction chamber 12) can be adjusted by selecting a suitable gap between an outer surface of the inner cylinder 31 and an inner surface of the outer cylinder 11, wherein the gap is proportional to an average particle diameter of the material to be obtained, and wherein a smaller gap produces smaller particles due to increased shearing and a larger gap produces 3 to 1 m3 (see paragraphs [0056], [0058]).
Therefore, the limitation that a volume of the reactor is in a range of from 5 cm3 to 1 m3 does not confer patentability to the claim because the precise volume of the reactor would have been considered a result effective variable by one having ordinary skill in the art, as taught by Hong (US ‘151).  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the volume of the Taylor-Couette reactor in the modified process of Cao et al. to obtain particles having a desired average particle diameter while also provide a suitable reactor capacity, and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774